Nichols, Presiding Judge.
The defendant makes two contentions as to why the judgment ordering him to serve eight years in the penitentiary should be reversed: (1) He was not notified by the Circuit Probation Officer of the terms of his probation, and (2) the original sentence did not impose any condition of conduct upon the defendant.
Assuming that the defendant was not informed as to the terms of his sentence and what was required of him “by the Circuit Probation Officer” nevertheless he was admittedly so informed by the superior court judge at the time he was originally sentenced. Section 9 of the Act of 1956 (Ga. L. 1956, pp. 27, 32; Code Ann. § 27-1710), which requires the circuit probation officers to give the probationers a certified copy of the sentence is to insure that each probationer is familiar with the terms of his sentence. Therefore, where as in the present case, the defendant was admittedly familiar with the terms of his sentence the failure of the Circuit Probation Officer to furnish him with a certified copy of his sentence did not vitiate the terms of said sentence.
*611Nor is the contention that the original sentence did not impose any condition upon the defendant meritorious. The original sentence contained the same language as that approved in Tidwell v. State, 76 Ga. App. 711 (47 SE2d 76), while the cases relied upon by the defendant contain no conditions concerning the behavior required of the defendant.
The judgment of the trial court revoking the defendant’s probation shows no reversible error.

Judgment affirmed.


Hall and Deen, JJ., concur.